Citation Nr: 0901918	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left hip.

4.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2005, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a Board videoconference hearing 
to take place at 9:00 a.m. Pacific time on January 7, 2009.  
Other appellants were scheduled for that same date and time 
under a "trailing docket."  Three other hearings were 
conducted, but the Board was never informed that the veteran 
had appeared for his hearing.  Consequently, the veteran's 
hearing was documented at the Board as a failure to report.  
It was subsequently learned that the veteran had in fact 
arrived at the RO for the hearing.  The reason for the 
failure to communicate to the Board the fact of the veteran's 
arrival for his hearing is not clear from the record. 

For the purpose of expediting a Board hearing, the veteran's 
representative has now requested that the veteran be placed 
on the docket for the March 2009 Board hearings to be 
conducted by a Veterans Law Judge sitting at the RO (Travel 
Board Hearing).  As good cause has been shown, such action is 
appropriate. 



Accordingly, the case is REMANDED for the following actions:

The RO should place the veteran on the 
March 2009 Travel Board schedule.  After 
the hearing is conducted, or in the event 
the veteran fails to appear or otherwise 
cancels the hearing, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


